DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-12, 14, and 16-17 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claims 10-12, 14, and 16-17, the phrase “a warning message” should be changed to “the warning message” as it appears that it refers to “a warning message” as recited in Claim 9, Line 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: there is no antecedent basis for “the main body” in Line 2.
There is no antecedent basis for all the instances of the phrase “the connector.”
There is no antecedent basis for “the current,” and “the ultrasound probe.”
Regarding Claim 2, there is no antecedent basis for “the identification current,” and “the ultrasound probe.”
Furthermore, it is unclear whether “the identification current identifying the ultrasound probe” refers to a signal that is used for identifying a specific type of an ultrasonic probe, a signal that is used for testing the probe, or a signal that is used for identifying/determining other values/conditions related to the probe or other parts that are connected to the probe. For the purpose of advancing the prosecution, the Examiner will assume that the phrase “the identification current identifying the ultrasound probe” may refer to a signal used to determine a value/condition related to a probe or other parts that are in connection with the probe. 
Regarding Claims 2-4 and 10-12, it is unclear whether the phrase “a warning message” refers to the same warning message as recited in Claim 1 or a different warning message. For the purpose of advancing the prosecution, the Examiner will assume that “a warning message” in Claims 2-4 and 10-12 refers to any types of warning messages that are generated in the system that may include the one recited in Claim 1 or other new/different warning messages.
Regarding Claim 3, there is no antecedent basis for “the test current” and “the element.”
Furthermore, it is unclear whether “the test current of the element of the ultrasound probe” refers to a signal that is provided to the element by an external source such as a tester, refers to a signal that is related to the operating voltage/current of the element, or refers to other signals that are related to the element of the probe or other parts that are in connection with the element or the probe. For the purpose of advancing the prosecution, the Examiner will assume that “the test current of the element of the ultrasound probe” may refer to any signal that is related to an element of the probe or the probe.
Regarding Claim 7, it is unclear what the applicant deems as “an insertion type probe.” For the purpose of advancing the prosecution, the Examiner will assume that “an insertion type probe” refers to any type of an ultrasound probe that can be inserted into an object.
Regarding Claim 8, it is unclear whether “the own display” refers to a display/indicator that is attached/connected to the ultrasound imaging system, a display/indicator that is in direct mechanical contact with a housing of an ultrasound probe adjacent to the ultrasound transducer elements, or other types of displays. For the purpose of advancing the prosecution, the Examiner will assume that “the own display” refers to a display that is placed on the housing of an ultrasound probe or something similar in nature with the one shown in Fig. 8 of the Drawings of the instant Application. 
Regarding Claim 9: there is no antecedent basis for “the main body,” and “the current.”
Regarding Claim 10, there is no antecedent basis for “the identification current.”
Furthermore, it is unclear whether “the identification current identifying the ultrasound probe” refers to a signal that is used for identifying a specific type of an ultrasonic probe, a signal that is used for testing the probe, or a signal that is used for identifying/determining other values/conditions related to the probe or other parts that are connected to the probe. For the purpose of advancing the prosecution, the Examiner will assume that the phrase “the identification current identifying the ultrasound probe” may refer to a signal used to determine a value/condition related to a probe or other parts that are in connection with the probe. 
Regarding Claim 11, there is no antecedent basis for “the test current,” and “the element.”
Furthermore, it is unclear whether “the test current of the element of the ultrasound probe” refers to a signal that is provided to the element by an external source such as a tester, refers to a signal that is related to the operating voltage/current of the element, or refers to other signals that are related to the element of the probe or other parts that are in connection with the element or the probe. For the purpose of advancing the prosecution, the Examiner will assume that “the test current of the element of the ultrasound probe” may refer to any signal that is related to an element of the probe or the probe.
Regarding Claim 12, there is no antecedent basis for “the main body,” “the current,” and “the overcurrent protection circuit.”
Regarding Claim 13, there is no antecedent basis for “the current.”
Regarding Claim 14, there is no antecedent basis for “the current.”
Regarding Claim 16, it is unclear whether “the own display” refers to a display/indicator that is attached/connected to the ultrasound imaging system, a display/indicator that is in direct mechanical contact with a housing of an ultrasound probe adjacent to the ultrasound transducer elements, or other types of displays. For the purpose of advancing the prosecution, the Examiner will assume that “the own display” refers to a display that is placed on the housing of an ultrasound probe or something similar in nature with the one shown in Fig. 8 of the Drawings of the instant Application. 
Regarding Claim 17, there is no antecedent basis for “the current,” “the power supply.” It is unclear whether “the power supply” as recited in Lines 6-7 refers to “a probe power supply” in Line 2, or it refers to a power supply that can be different than “a probe power supply.” For the purpose of advancing the prosecution, the examiner will assume that “the power supply” (Lines 6-7) may refer to any types of a power supply used in the system or an separate/external one that is connected to the system.
Furthermore, it is unclear whether “another device” refers to another part of the system or refers to a device that can function separately from the ultrasound system but is capable of being connected to a connector of the ultrasound system. For the purpose of advancing the prosecution, the Examiner will assume that “another device” may refer to a part of the system or any other parts/devices that are capable of being connected to the ultrasound system.
It is also unclear whether “the own display” refers to a display/indicator that is attached/connected to the ultrasound probe, a display/indicator that is in direct mechanical contact with a housing of an ultrasound probe adjacent to the ultrasound transducer elements, or other types of displays. For the purpose of advancing the prosecution, the Examiner will assume that “the own display” refers to a display that is placed on the housing of an ultrasound probe similar in nature with the one shown in Fig. 8 of the Drawings of the instant Application. 
Regarding Claim 18, there is no antecedent basis for “the power,” and “another device.” The phrases “another device” and “the at least another device” are also rejected for the same reasoning as provided under Claim 17 above.
All the dependent claims that are dependent upon the aforementioned rejected claims are also rejected as they inherit the deficiencies of their parent claims stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hopple (US 2015/0157299 A1).
Regarding Claim 1, Hopple discloses an ultrasound imaging apparatus (Abstract, wherein “Sub-performing elements of an ultrasound transducer array are detected”) comprising: 
a display provided on the main body ([0018] wherein the ultrasound system may include “a display”; [0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients”); 
a main body ([0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients” can be interpreted as a main body) including at least one slot connected to the connector ([0031] wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20” that can be interpreted as having at least a connector and slot); and 
a controller (Fig. 1, #12 “control computer”) configured to output a warning message to the display ([0048] wherein “A message is transmitted and/or displayed”) when the connector and the slot are connected and the current flowing from the ultrasound probe is out of a predetermined reference range ([0032] wherein “the power sensor is a current sensor”; [0060] wherein “the power to drive more than one element may be sensed at a given time” that can be interpreted as measuring the power when the sensors are connected to the power source through a connection point [0061] wherein “an operation state of the transducer element or elements sensed … is determined. … If the sensed power is outside a range of acceptable powers, the element is sub-performing”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”), and 
wherein the controller is composed of at least one processor comprised in the main body ([0016] “processor (e.g., control computer 12)”).
	Regarding Claim 2, Hopple further discloses wherein the controller is configured to output a warning message to the display when the identification current identifying the ultrasound probe is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 3, Hopple further discloses wherein the controller is configured to output a warning message to the display when the test current of the element of the ultrasound probe is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 4, Hopple further discloses wherein the main body comprises an overcurrent protection circuit (Fig. 1, #20 & #24; [0016] “current sensor (sense element 20 and analog-to-digital converter 24)”), and the controller is configured to output a warning message to the display when the current flowing from the ultrasound probe to the overcurrent protection circuit is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 5, Hopple further discloses wherein the current flowing from the ultrasound probe is used as a test signal for self-diagnosis of the ultrasound probe ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
Regarding Claim 9, Hopple discloses a control method of an ultrasound imaging apparatus (Fig. 3, wherein a method of controlling performance of a probe is provided; Abstract, wherein “Sub-performing elements of an ultrasound transducer array are detected”) comprising: 
a connector ([0031] wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20”), a display provided on the main body ([0018] wherein the ultrasound system may include “a display”; [0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients”) and a main body comprising at least one slot connected to the connector (wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20” that can be interpreted as having at least a connector and slot; [0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients” can be interpreted as a main body); and 
outputting a warning message to the display ([0048] wherein “A message is transmitted and/or displayed”) when the connector and the slot are connected and the current flowing from the ultrasound probe is out of a predetermined reference range ([0032] wherein “the power sensor is a current sensor”; [0060] wherein “the power to drive more than one element may be sensed at a given time” that can be interpreted as measuring the power when the sensors are connected to the power source through a connection point/connector/slot; [0061] wherein “an operation state of the transducer element or elements sensed … is determined. … If the sensed power is outside a range of acceptable powers, the element is sub-performing”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”).
	Regarding Claim 10, Hopple further discloses wherein the outputting a warning message comprises: outputting a warning message to the display when the identification current identifying the ultrasound probe is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 11, Hopple further discloses wherein the outputting a warning message comprises: outputting a warning message to the display when the test current of the element of the ultrasound probe is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 12, Hopple further discloses wherein the main body comprises an overcurrent protection circuit (Fig. 1, #20 & #24; [0016] “current sensor (sense element 20 and analog-to-digital converter 24)”), and wherein the outputting a warning message comprises: outputting a warning message to the display when the current flowing from the ultrasound probe to the overcurrent protection circuit is out of a predetermined reference range ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the … user … by the control computer 12. A message is transmitted and/or displayed”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).
	Regarding Claim 13, Hopple further discloses wherein the current flowing from the ultrasound probe is used as a test signal for self-diagnosis of the ultrasound probe ([0048] wherein “identifying one element 1-8 and A-Das sub-performing is indicated to the manufacturer, user, technician, or other by the control computer 12”; [0047] wherein “The decision for each element 1-8 and A-D may be binary, such as within the range (satisfactorily performing) or outside of the range (sub-performing)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14-15  are rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1) in view of Kuroiwa (US 2014/0171802 A1).
Regarding Claim 6, Hopple further discloses wherein the controller is configured to determine that a failure has occurred … and output a warning message corresponding to the failure of the connector to the display when the current flowing from the ultrasound probe is comprised in a predetermined error range (see the rejections for Claim 1-3 stated above).
However, Hopple is silent as to wherein the failure has occurred in the connector.
In a similar field of endeavor, Kuroiwa teaches wherein the failure has occurred in the connector ([0070] wherein “the warning output unit 47 outputs information concerning a predetermined warning (e.g., the possibility of HW disconnection or erroneous insertion (a connector is inversely inserted into the apparatus main body)) or the like to the display unit 50”; [0073] wherein the system “can also detect a contact failure between the connector unit 13 and the apparatus main body 30. That is, if a contact failure occurs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit, as taught by Hopple, to detect a failure in the connector that connects the probe to the main body, like taught by Kuroiwa, in order to enable the system to relate the malfunction of the device to the connections when no other errors are identified in the system (see Kuroiwa, [0073]).
Regarding Claim 14, Hopple further discloses wherein the outputting a warning message comprises: determining that a failure has occurred … and outputting a warning message corresponding to the failure of the connector to the display when the current flowing from the ultrasound probe is comprised in a predetermined error range (see the rejections for Claim 9-11 stated above).
However, Hopple is silent as to wherein the failure has occurred in the connector.
In a similar field of endeavor, Kuroiwa teaches wherein the failure has occurred in the connector ([0070] wherein “the warning output unit 47 outputs information concerning a predetermined warning (e.g., the possibility of HW disconnection or erroneous insertion (a connector is inversely inserted into the apparatus main body)) or the like to the display unit 50”; [0073] wherein the system “can also detect a contact failure between the connector unit 13 and the apparatus main body 30. That is, if a contact failure occurs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method and control unit, as taught by Hopple, to detect a failure in the connector that connects the probe to the main body, like taught by Kuroiwa, in order to enable the system to relate the malfunction of the device to the connections when no other errors are identified in the system (see Kuroiwa, [0073]).
Regarding Claim 15, Hopple is silent as to wherein the ultrasound probe is provided as an insertion type probe.
Kuroiwa teaches wherein the ultrasound probe is provided as an insertion type probe ([0025] wherein “The ultrasound probe 10 includes … a connector unit 13 connected to the apparatus main body 30 of the ultrasound diagnostic apparatus 1”; [0030]-[0031] wherein “The connector unit 13 includes a plurality of signal pins 17 … each of the plurality of signal pins 17 is electrically connected to the ultrasound transmission/reception unit 31 in the apparatus main body 30 via a wiring”; [0070] wherein “the warning output unit 47 outputs information concerning a predetermined warning (e.g., the possibility of HW disconnection or erroneous insertion (a connector is inversely inserted into the apparatus main body)) or the like to the display unit 50”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection type, as taught by Hopple, to be an insertion type connection, like taught by Kuroiwa, in order to provide a two part system, probe and the main body, in order to enable the system to work with various compatible probes, and will enable the users to easily remove the probes from the system for cleaning, testing, or maintenance purposes.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1) in view of Stapert (US 2018/0356493 A1).
Regarding Claim 7, Hopple is silent as to wherein the ultrasound probe is provided as an insertion type probe.
Stapert teaches wherein the ultrasound probe can be an insertion type probe ([0025] wherein different types of ultrasound imaging systems and probes are provided including “a ‘TRUS’ transrectal ultrasonography probe, [and] an ‘IVUS’ intravascular ultrasound probe, a ‘TEE’ transesophageal probe, a ‘TTE’ transthoracic probe, a ‘TNE’ transnasal probe, an ‘ICE’ intracardiac probe” that can be considered as probes for interventional medical procedure where the probe is inserted into the body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe, as taught by Hopple, to be an insertion type probe, like taught by Stapert, in order to expand the application of Hopple’s fault detecting system to various types of ultrasound systems/probes including those that are capable of being inserted into the body such as an IVUS or TRUS.

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1) in view of Kim (US 2015/0327839 A1).
Regarding Claim 8, Hopple further discloses wherein the ultrasound probe comprises an … display, and the controller is configured to output the warning message to the … display ([0055] wherein the display can be part of the system; [0018] wherein the ultrasound system may include “a display”; [0048] wherein “a message is transmitted and/or displayed”).
However, Hopple is silent as to wherein the display is an own display.
Kim teaches wherein the display is an own display ([0136] wherein “FIG. 6B, a configuration in which the display unit 185C to display at least one of a charge state of the charge battery 175C, a wireless communication state (for example, transmission stable or unstable), and/or a current mode (for example, an ultrasonic transmission/reception mode, an ultrasonic non-transmission/reception mode, or a wireless power transfer mode) of the ultrasonic diagnostic apparatus, etc. is included in the ultrasonic probe 100C is shown as an example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit, as taught by Hopple, to be an own display unit that is included in the ultrasound probe, like taught by Kim, in order to provide information of interest such as the battery state, communication status, transmission/reception mode, etc. to the user. (see Kim, [0136]).
Regarding Claim 16, Hopple discloses wherein the ultrasound probe comprises a … display, and wherein the outputting a warning message comprises: outputting the warning message to the … display ([0018] wherein the ultrasound system may include “a display”; [0048] wherein “a message is transmitted and/or displayed”).
However, Hopple is silent as to wherein the display is an own display.
Kim teaches wherein the display is an own display ([0136] wherein “FIG. 6B, a configuration in which the display unit 185C to display at least one of a charge state of the charge battery 175C, a wireless communication state (for example, transmission stable or unstable), and/or a current mode (for example, an ultrasonic transmission/reception mode, an ultrasonic non-transmission/reception mode, or a wireless power transfer mode) of the ultrasonic diagnostic apparatus, etc. is included in the ultrasonic probe 100C is shown as an example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit, as taught by Hopple, to be an own display unit that is included in the ultrasound probe, like taught by Kim, in order to provide information of interest such as the battery state, communication status, transmission/reception mode, etc. to the user. (see Kim, [0136]).
Regarding Claim 17, Hopple discloses an ultrasound probe ([0006] “the preferred embodiments
described below include methods, transducer probes, and systems for detecting sub-performing elements”) comprising: 
a probe power supply (Fig. 1, #22 power source); 
a connector connected to another device ([0031] wherein “The power source 22 connects with the transmit driver 16. The connection may be direct, such as through a wire or trace on a circuit board, or may be indirect, such as through one or more switches and/or the sense element 20”. Here, the power source 22 can be interpreted as another device that is connected to the probe through a connector); 
an … display ([0018] wherein the ultrasound system may include “a display”; [0016] wherein “The ultrasound system may be integrated within a diagnostic or therapeutic ultrasound system, such as being part of or within a housing of a handheld, cart-mounted, or other system for scanning or treating patients”); and 
at least one processor ([0016] “processor (e.g., control computer 12)”) configured to output a warning message to the … display when the current flowing through the connector by receiving power from the power supply is out of a predetermined reference range ([0048] wherein “A message is transmitted and/or displayed”; [0032] wherein “the power sensor is a current sensor”; [0060] wherein “the power to drive more than one element may be sensed at a given time” that can be interpreted as measuring the power when the sensors are connected to the power source through a connection point [0061] wherein “an operation state of the transducer element or elements sensed … is determined. … If the sensed power is outside a range of acceptable powers, the element is sub-performing”; [0047] wherein “By examining the currents for driving the different elements 1-8 and A-D or groups of elements 1-8 and A-D, the control computer 12 detects any defective elements 1-8 and A-D or groups.”)
However, Hopple is silent as to wherein the display is an own display.
Kim teaches wherein the display is an own display ([0136] wherein “FIG. 6B, a configuration in which the display unit 185C to display at least one of a charge state of the charge battery 175C, a wireless communication state (for example, transmission stable or unstable), and/or a current mode (for example, an ultrasonic transmission/reception mode, an ultrasonic non-transmission/reception mode, or a wireless power transfer mode) of the ultrasonic diagnostic apparatus, etc. is included in the ultrasonic probe 100C is shown as an example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit, as taught by Hopple, to be an own display unit that is included in the ultrasound probe, like taught by Kim, with the same reasoning as stated under Claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1) in view of Kim (US 2015/0327839 A1), an d further in view of Miller (US 6542846 B1).
Regarding Claim 18, Hopple as modified by Kim under Claim 17 is silent as to wherein the probe power supply is charged from the power supplied by another device when the connector is connected to the at least another device, and the ultrasound probe transmits and receives an ultrasound signal.
Miller teaches wherein the probe power supply is charged from the power supplied by another device when the connector is connected to the at least another device, and the ultrasound probe transmits and receives an ultrasound signal (Col. 3, Lines 17-22, wherein “a rechargeable battery to power the ultrasound system 10 [is provided] … the ultrasound system 10 can operate using power from an external power source that charges the rechargeable battery while the ultrasound system 10 is operating” that can be interpreted as charging the internal power while the ultrasound probe transmits and receives an ultrasound signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound system, as taught by Hopple and modified by Kim under Claim 17, to include an internal power source/ rechargeable battery and a charging system for charging the internal power source, in order to provide a portable system that can operate without connections to external sources which also remains functional when is connected to an external source for recharging.
 
Claim 19 is rejected under 35 U.S.C. 103 as obvious over Hopple (US 2015/0157299 A1) in view of Kim (US 2015/0327839 A1), and further in view of Ali (US 6,772,380 B1).
Regarding Claim 19, Hopple further discloses wherein the at least one processor ([0016] “processor (e.g., control computer 12)”) 
However, Hopple is silent as to wherein a processor is configured to control the power to supply current to the connector and when a user inputs a self-diagnosis command.
In a pertinent art, Ali teaches a connection tester in which a processor is configured to control the power to supply current to the connector and when a user inputs a self-diagnosis command (Fig. 4, #420, 428, 430, 432, and Col. 12, Lines 43-50, wherein “Tester 410 includes microprocessor 420 which, using signal 428, controls analog switches 430 … to select (as its input drive signal) one (or in other cases, none) of the one or more voltage signals 433-434 from voltage sources 432” that can be interpreted as controlling the current by controlling the voltage between terminals; Col. 5, Lines 47-64, wherein “tester 410 includes … a front panel … [that may include] various user-operable controls (e.g., …, a start switch used to start a test …)” that can be interpreted as a self-diagnosis command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound system, as taught by Hopple and modified by Kim under Claim 17, to include a self-diagnosis tester, like taught by Ali, in order to enable the system to perform self-diagnosis operations by receiving inputs from the user to test the connection points between different parts of the system, and in particular, where connections includes numerous connection points. (see Ali, Col. 2, Lines 24-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burke (US 5517994 A) discloses a system related to ultrasonic imaging systems capable of performing self-diagnosis of an ultrasonic transducer probe and the channel electronics connected to elements of the transducer. Yazaki (US 20200300817 A1) discloses an ultrasonic system including a self-diagnosis unit. Juzkiw (US 20120215213 A1) discloses a system for monitoring and controlling energy delivery of an electrosurgical device including a fault detection circuit. Barthe (US 20140276055 A1) discloses an ultrasound system with a high mismatch detect safety feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793